DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the claim’s amendment dated 10/23/2020.
Note:  Claim 12 is a non-elected claim in the Response to Election/Restriction dated 2/25/2020.

Response to Arguments
3.	Applicant's arguments filed on 10/23/2020 have been fully considered but they are not persuasive.
Issues raised by the Applicant:
a) On pages 1-2 of the Applicant’s Remarks, the Applicant asserts “According to the presently claimed, the inner support structure part (2b) is connected to the outer support structure part (2a) through resilient elements (e.g. lugs (14) as describe dint eh specification), so that the inner support structure part (2b) is resiliently connected to the outer support structure part (2a). The resilient connection of the inner support structure part (2b) and the outer support structure part (2a) allows the inner support structure part (2b) to act as the spring in the direction of the normal (perpendicular) to the base plane (15). Accordingly, when the electric module (1) is 9Application No. 16/397,637Docket No.: HNST.P0070USinstalled on the compressor housing (20), the power semiconductors (4) are pressed toward the compressor housing (20) by the spring effect of the inner support structure part (2b). As a result, the requisite contact pressure is provided directly between the power semiconductors (4) and the compressor housing (20). 
The Action alleges that the outer support structure part (2a) of the presently claimed corresponds to the outer of the inverter unit (5) of Yamashita, and the inner support structure part (2b) of the presently claimed corresponds to the seal member (6) of Yamashita. 
However, the seal member (6) of Yamashita is disposed between the end surface of the inverter unit (5) and the end surface of the outer wall of the compressor housing (2) when the inverter unit (5) is fixed to the compressor housing (2) via bolts (7). That is, the seal member (6) of Yamashita is not connected to the inverter unit (5) through resilient elements. In addition, the seal member (6) of Yamashita only serves to seal between the end surface of the inverter unit (5) and the end surface of the outer wall of the compressor housing (2), and does not provide the requisite contact pressure between the power semiconductors and the compressor housing.”.

The Examiner’s position:
a)  The Examiner respectfully disagrees with the Applicant.  While the Applicant might have a point regarding the structures taught by Yamashita being different in comparing to what is supported by the specification of the current application.  However, due to the ambiguous nature of the run-on claimed language, the Examiner maintains that the teaching of Yamashita et al. in view of Hattori et al., broadly interpreted, still teaches the limitations of claim 1.
The Applicant argues that …the seal member (6) of Yamashita is not connected to the inverter unit (5) through resilient elements.  In addition, the seal member (6) of Yamashita only serves to seal between the end surface of the inverter unit (5) and the end surface of the outer wall of the compressor (2), and does not provide the requisite contact pressure between the power semiconductors and the compressor housing.  The Examiner respectfully disagrees with the Applicant.  First of all, “resilient elements” are not positively recited as the Applicant argues.  Secondly, since the seal member 6 is positioned between the compressor housing and the power semi-conductors, requisite contact pressure indeed directly/indirectly exists between the compressor housing and the power semi-conductors (see figure 5 of Yamashita).   
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2b” has been used to designate two different parts shown in figures 2b and 3a; reference character “2a” has been used to designate two different parts shown in figures 2a, 2b and 4a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 18, recites “in the direction of the normal”.  It is not clearly understood what exactly “the direction of the normal”. Normal direction?
	
	Claim 1, line 16, recites “yet are displaceable through the resilient implementation”.  Previously, “which is implemented to be resilient and/or is resiliently connected” was recited with no structure(s) involved and in addition with the language “yet are displaceable through the resilient implementation”, it is unclear what exactly is being claimed.
	


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. U.S. Pub. 2016/0090987 in view of Hattori et al. U.S. Pub. 2016/0111942.

Regarding claims 1-2 and 13, Yamashita et al. teaches an electronic module of an inverter (5; figure 6) for an electric compressor (2; figure 6) of a climate control system, comprising:
a circuit board (14; figure 7) and a support structure comprising an outer support structure part (the outer of 5; figure 6) that carries the circuit board and comprises securement devices (7 and 8; figure 1 and 36; figure 6) to dispose the electronic module, utilizing securement elements, securely on a compressor housing (2; figure 6) along contact areas (see figure 6) of the support structure located in a base plane (15; figure 6), and with an inner support structure part (6; figure 6), framed by the outer support structure part, which is implemented to be resilient and/or is resiliently connected (see par [0036]; 6 is a seal, so it is resilient) with the outer support structure part, comprises securement devices that permit securing (see figure 6) the inner support structure part, utilizing securement elements (26, 27, 28; figure 7; see par [0036]), independently of the securement of the outer support structure part and the circuit board, on the compressor housing, and 
(wherein the contact areas in the non-secured state (note: appears to be an intermediate step) project from the base plane, yet are displaceable through the resilient implementation of the inner support structure part and/or of its connection with the outer support structure part in the direction of the normal, referred to the base plane, such that a spring effect is attained and a requisite contact pressure between the power semiconductors and the compressor housing is provided.)  Note: This limitation is not a positively claimed limitation. 

However, Yamashita et al. does not specifically disclose the specific components provided within said inverter such as “one or several power semiconductors and busbars, at least one intermediate circuit capacitor, an EMC filter coil (a filter coil for observing electromagnetic compatibility) …such that the inner support part carries the one or the several power semiconductors …and such that the contact areas for the securement of the inner support structure part on the compressor housing are at least partially formed by the power semiconductors.

Hattori et al., in the same field of endeavor, teaches an inverter (7; figure 1) to be mounted on a compressor (2; figure 1), wherein the components of the inverter comprises one or several power semiconductors (21; figure 3) and busbars (37; figure 3; par [0048]), at least intermediate circuit capacitor (19; figure 1; par [0042]), an EMC filter coil (a filter coil for observing electromagnetic compatibility) (see par [0037] and [0065], “coil 18”) …such that an inner support part (see figure 3) carries the one or the several power semiconductors (21) …and such that the contact areas for the securement of the inner support structure part on the compressor housing are at least partially formed by the power semiconductors (21).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the conventional components of an inverter such as “one or several power semiconductors and busbars, at least one intermediate circuit capacitor, an EMC filter coil (a filter coil for observing electromagnetic compatibility) …such that the inner support part carries the one or the several power semiconductors …and such that the contact areas for the securement of the inner support structure part on the compressor housing are at least partially formed by the power semiconductors.” to the inverter of Yamashita et al., as suggested by Hattori et al., to carry out the operation of said inverter and to also eliminate electromagnetic noises with said EMC coil.

Regarding claim 3, as mentioned above, Yamashita et al. in view of Hattori et al. teaches the electronic module according to claim 1.
The limitation, “ wherein the power semiconductors, the busbars, the EMC filter coil as well as the at least one intermediate circuit capacitor are connected to the circuit board with solder”, is a product-by-process claim and, therefore, not given patentable weight.   

Regarding claim 14, as mentioned above, Yamashita et al. in view of Hattori et al. teaches the electronic module according to claim 13.
The limitation, “ wherein the power semiconductors, the busbars, the EMC filter coil as well as the at least one intermediate circuit capacitor are selectively soldered to the circuit board”, is a product-by-process claim and, therefore, not given patentable weight.   


    PNG
    media_image1.png
    177
    1087
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    1147
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    1147
    media_image3.png
    Greyscale



Regarding claims 4 and 15, Yamashita et al. in view of Hattori et al. also teaches an electronic module according to claim 1 wherein the inner support structure part is fabricated of a synthetic material (par [0002] of Yamashita et al. indicates seal 6 is a gasket = synthetic material).  

Regarding claims 5, 8, 16 and 19, as mentioned above, Yamashita et al. in view of Hattori et al. teaches an electronic module according to claim 1 wherein the securement devices of the outer support structure part necessary for securing the electronic module, utilizing securement elements tightly on a compressor housing.
However, Yamashita et al. in view of Hattori et al. does not specifically mention that the securement devices of the outer support structure part are metal sleeves.  
The Examiner takes Official Notice that outer support structure/housing in various types of electronic devices have been known to be made of metal for reduce electromagnetic interferences.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use metal as the material for the securement devices of the outer support structure part of Yamashita et al., as suggested by the Examiner’s Official Notice, to reduce electromagnetic interferences.
Note:  See MPEP 2144.03 (c) 

if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office Action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.
Since the Applicant did not challenge the Examiner’s above given Official Notice, the above given Official Notice has become the Applicant’s prior art admission.

Regarding claims 6 and 17, Yamashita et al. in view of Hattori et al. also teaches the electronic module according to claim 5, wherein the circuit board (14; figure 7) rests on (see figure 3A) the metal sleeves of the outer support structure part.  

Regarding claims 7 and 18, Yamashita et al. in view of Hattori et al. also teaches an electronic module according to claim 1 wherein the outer support structure part comprises elements for developing a latch or clamp connection (7; figure 1) with the edge of the circuit board (14; figure 3A).  

Regarding claims 9 and 20, Yamashita et al. in view of Hattori et al. also teaches an electronic module according to claim 1 wherein there is line contact between the inner support structure part and the power semiconductors. (Since there is no specific details disclosed about “line contact”, the Examiner broadly interprets as a normal “contact” between the inner support structure part and the power semiconductors).

Conclusion
12.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841